In our original opinion in this case we amended the judgment appealed from by reducing the rate of interest awarded therein from 8 per cent. per annum from May 13, 1930, until paid, to legal interest from judicial demand until paid, and by reducing the attorney's fees awarded in said judgment from 15 per cent. upon the aggregate of the principal and interest, found to be due the plaintiff, to 10 per cent. thereon, and, as thus amended, we affirmed the judgment, and taxed the appellant with the costs of the suit.
In the application for a rehearing, it is alleged that we erred in holding that the sprinkler system involved was movable property. There are fourteen other alleged errors in the opinion, all of which are based upon the court's finding that the sprinkler system involved in this suit was movable property and subject to the vendor's lien asserted by the appellee.
It follows that the only question presented is whether or not the sprinkler system is movable or immovable property. We have reviewed the record carefully, and have found the facts to be accurately stated in our original opinion, and, upon this finding of fact, we said: "Under the facts disclosed by the record, appellant's contention that the sprinkler system by its attachment to the Bell manufacturing plant became *Page 947 
so immobilized as to defeat appellant's vendor's lien is not well founded."
Our opinion is based on this finding, and we cite the authorities in support of it, which convinces us that our original opinion is correct, and that it should be reinstated and made the final judgment of the court, and it is so ordered.
ODOM, J., dissents.